Citation Nr: 1515359	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-11 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

In September 2014, the Board remanded the issue on the title page for further development (at such time, the Veteran's PTSD was evaluated as 30 percent disabling for the entire appeal period).  While on remand, an October 2014 rating decision granted an increased rating of 50 percent for PTSD, effective October 15, 2004, the date service connection was awarded.   Accordingly, the Board has recharacterized the PTSD issue on appeal as it appears on the title page.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Board notes that the issues of entitlement to an initial rating in excess of 20 percent prior to September 30, 2005, and in excess of 40 percent thereafter for diabetes mellitus, an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity, and an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity were also remanded by the Board in September 2014.  Such issues are still under development by the Agency of Original Jurisdiction (AOJ) and have not been recertified to the Board.  Therefore, those issues are not properly before the Board at this time.  

The Veteran requested a Board hearing via videoconference in his April 2013 substantive appeal.  However, in June 2013 correspondence, the Veteran withdrew his hearing request.  Therefore, the Veteran's Board hearing request is withdrawn. See 38 C.F.R. § 20.704(e) (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The record reflects that the Veteran was most recently afforded a VA examination in order to determine the current severity of his PTSD in October 2013.  However, in an February 2015 statement, the Veteran's representative indicated that the Veteran's PTSD had worsened since his last examination and results in additional and/or more severe symptomatology.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an indication of a possible increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 ; see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, a new and contemporaneous examination is in order to determine the current manifestations and level of severity associated with the Veteran's service-connected PTSD.

Additionally, the Veteran has previously reported attending weekly group therapy and monthly individual therapy.  The last VA outpatient treatment records associated with the virtual file are dated September 11, 2014, from the Sepulveda VA Medical Center (VAMC) in Los Angeles, California.  Accordingly, any recent outstanding treatment records should be obtained prior to adjudication of the issue.  38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate medical records from the Sepulveda VAMC dated after September 11, 2014, with the Veteran's electronic claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the AOJ shall afford the Veteran an appropriate VA examination to determine the nature and severity of his PTSD. The claims file and a copy of this Remand shall be made available to the examiner in conjunction with the examination and the examiner should indicate that the claims folder was reviewed.  All tests deemed necessary by the examiner must be performed, and all findings set forth in detail.

The VA examiner should indicate the current nature and severity of all symptoms and manifestations attributable to the Veteran's service-connected PTSD.  In addition, pertinent information regarding the nature, frequency, and severity of symptoms should be recorded.

The findings of the examiner shall address the degree and extent of social and occupational impairment attributable to the Veteran's PTSD, to include providing an opinion as to whether he is considered to be totally socially and occupationally impaired due to PTSD; deficient in most areas; or impaired to a lesser (specified) degree.  In this regard, detailed information regarding his employment history and status, should be recorded.

The examiner is also asked to generally comment on the impact of PTSD on the Veteran's employment and activities of daily life and to assign a Global Assessment of Functioning score.

 A complete rationale for any opinions expressed and conclusions made should be provided.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




